EXHIBIT 10(c)22

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

GEORGIA POWER COMPANY

 

Effective as of March 1, 2008 the following are the annual base salaries of the
Chief Executive Officer, Chief Financial Officer and certain other executive
officers of Georgia Power Company (the “Company”).

 

Michael D. Garrett

President and Chief Executive Officer

$695,402

Cliff S. Thrasher

Executive Vice President, Chief Financial Officer and Treasurer

$282,366

Christopher C. Womack

Senior Vice President

$336,616

James H. Miller, III

Senior Vice President and General Counsel

$336,137

Mickey A. Brown

Executive Vice President

$363,253

 

 

 

 

 

 

 